Citation Nr: 0716594	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  01-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico, which denied an evaluation in excess of 20 
percent for bilateral hearing loss.

In an August 2005 decision, the Board granted service 
connection for tinnitus.  As this determination constitutes a 
full grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).


FINDING OF FACT

Audiological testing in May 2005 revealed a designation of 
III for the right ear (between a 66 and 73 average puretone 
decibel hearing loss with an 88 percent speech 
discrimination), and a designation of II for the left ear 
(between a 50-57 average puretone decibel hearing loss with 
an 88 percent speech discrimination).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has bilateral hearing loss due to noise exposure 
from a simulator explosion during active service.  
Consequently, the RO issued an August 1966 rating decision 
which granted service connection for bilateral hearing loss.  
In a May 1986 rating decision, VA granted the veteran a 20 
percent evaluation for bilateral hearing loss.  The veteran 
now seeks a higher evaluation.

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 
4.  The percentage ratings in the Rating Schedule represent 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 HZ, divided by four.  
See 38 C.F.R.  § 4.85.  VA uses Table VII to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

In this case, the record shows that VA evaluated the 
veteran's bilateral hearing loss on a number of occasions.  
At the latest examination in May 2005, audiometric testing in 
the right ear revealed puretone thresholds of 30, 65, 85, 85 
decibels at the 1000, 2000, 3000, and 4000 HZ levels, 
respectively, for an average of 66 decibels.  Audiometric 
testing in the left ear at those same levels showed puretone 
thresholds of 20, 60, 70, and 70 decibels for an average of 
55.  

Applying the above criteria to the facts of this case shows 
that the evidence does not warrant an evaluation in excess of 
20 percent for the veteran's bilateral hearing loss.  
Findings in the audiological report dated in May 2005 yield a 
numerical designation no greater than III for the right ear 
and II for the left ear.  Speech discrimination in both ears 
is 88 percent.  Entering the category designations for each 
ear into Table VII produces a noncompensable disability 
rating.  In addition, the veteran's audiometric examination 
shows no significant change in hearing sensitivity when 
compared to previous findings in August 2001.  No other 
hearing test result provides a basis to increase the 
evaluation beyond 20 percent. 

The Board emphasizes that ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the instant case, 
the mechanical application clearly establishes a 
noncompensable disability rating.  In addition, the VA 
audiometric examination did not demonstrate an exceptional 
pattern of hearing impairment and as such, there is no need 
to apply the provisions of 38 C.F.R. § 4.86.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Consequently, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in April 2001 and 
April 2004 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran an appropriate VA 
examination to determine the severity of his service-
connected bilateral hearing loss disability.  In light of the 
fact that the veteran indicated that his condition has 
worsened, the Board remanded this case to the RO in order to 
fulfill the duty to assist.  

Simply stated, the Board finds no basis to obtain another VA 
examination report in light of the results of previous 
reports, which clearly indicate that a higher evaluation is 
not warranted. 

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


